DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 6/18/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new grounds of rejection. 

	
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Friedland (US 2017/0083753) in view of Zhai et al. (US 2019/0095465).

Regarding claim 1, Friedland teaches a method, comprising: receiving, by a processor, an image (see para. 0081, where Friedland discusses capturing an image);
analyzing, by the processor, the image to obtain facial features (see para. 0120, where Friedland discusses obtaining visual facial characteristics);
obtaining, by the processor, contextual information (see para. 0119, where Friedland discusses obtaining age, gender, ethnicity of captured face);
generating, by the processor, a vector comprising a facial feature class of the facial features and contextual feature classes of the contextual information (see para. 0126-0128, where Friedland discusses obtaining total attribute from facial features and contextual data).  Friedland teaches recognizing and storing facial tracks (see figures 39h, 39i). 
Friedland does not expressly teach comparing, by the processor, the vector with a respective vector of each image of a plurality of images in a database; and detecting, by the processor, a matching image from the plurality of images in the database based on a highest score calculated from each matching feature between the vector and the respective vector of the matching image.
However, Zhai teaches comparing, by the processor, the vector with a respective vector of each image of a plurality of images in a database (see para. 0044-0045, where Zhai discusses facial detection; see para. 0047, 0050, where Zhai discusses forming object vectors based on object features); and
detecting, by the processor, a matching image from the plurality of images in the database based on a highest score calculated from each matching feature between the vector and the respective vector of the matching image (see figure 3, figure 4, para. 0035, 0047, 0058-0059, where Zhai discusses comparing object vectors with stored vectors, calculating similarity scores, and determining the highest similarity score).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Friedland with Zhai to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Friedland in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the 

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable storage medium with facial image database and contextual database.

Claim 13 is rejected as applied to claim 1 as pertaining to a corresponding apparatus with facial image database and contextual database.

s 2, 4-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Friedland (US 2017/0083753) in view of Zhai et al. (US 2019/0095465) in view of Petrou et al. (US 2011/0038512).

Regarding claim 2, Friedland and Zhai do not expressly teach comparing comprises: filtering, by the processor, a plurality of images in a database into a subset of the plurality of images based on the contextual feature classes; and performing, by the processor, the facial recognition based on the facial feature class.
However, Petrou teaches comparing comprises: filtering, by the processor, a plurality of images in a database into a subset of the plurality of images based on the contextual feature classes (see para. 0034, 0048, 0097, where Petrou discusses filtering images based on features); and performing, by the processor, the facial recognition based on the facial feature class (see para. 0034, where Petrou discusses facial recognition).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Friedland and Zhai with Petrou to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Friedland and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Friedland and Zhai, while the teaching of Petrou continues to perform the same function as originally taught prior to being combined, 

Regarding claim 4, Friedland and Zhai do not expressly teach further comprising: updating, by the processor, at least one contextual feature class of the contextual feature classes that contain dynamic contextual features.  However, Petrou teaches further comprising: updating, by the processor, at least one contextual feature class of the contextual feature classes that contain dynamic contextual features (see para. 0166, 0182, 0188, where Petrou discusses updating dynamic features such as hair and location). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Friedland and Zhai with Petrou to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Friedland and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Friedland and Zhai, while the teaching of Petrou continues to perform the same function as originally taught prior to being combined, 

Regarding claim 5, Friedland and Zhai do not expressly teach wherein the comparing further comprises: applying, by the processor, a first weight value to the facial feature class and a second weight value to the contextual feature classes.  However, Petrou teaches wherein the comparing further comprises: applying, by the processor, a first weight value to the facial feature class and a second weight value to the contextual feature classes (see figure 18C, where Petrou discusses weights given to different features).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Friedland and Zhai with Petrou to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Friedland and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Friedland and Zhai, while the teaching of Petrou continues to perform the same function as originally taught prior to being combined, 

Regarding claim 6, Friedland and Zhai do not expressly teach teaches comparing comprises: performing, by the processor, an iterative process, wherein a contextual feature class of the contextual feature classes is added, or removed, for each iteration based on feedback from a previous iteration.  However, Petrou teaches comparing comprises: performing, by the processor, an iterative process, wherein a contextual feature class of the contextual feature classes is added, or removed, for each iteration based on feedback from a previous iteration (see para. 0166, 0182, 0188, where Petrou discusses updating dynamic features such as hair and location).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Friedland and Zhai with Petrou to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Friedland and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Friedland and Zhai, while the 

Regarding claim 7, Friedland and Zhai do not expressly teach comprising: receiving, by the processor, a second image; obtaining, by the processor, body features from the second image; and generating, by the processor, a body feature class in the vector.  However, Petrou teaches comprising: receiving, by the processor, a second image; obtaining, by the processor, body features from the second image; and generating, by the processor, a body feature class in the vector (see para. 0182, where Petrou discusses body features such as hair and clothing).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Friedland and Zhai with Petrou to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Friedland and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Friedland and Zhai, while the 

Regarding claim 8, Friedland and Zhai do not expressly teach wherein the contextual information comprises at least one of: a calendar information, a location information, an organizational proximity, or an access event information.  However, Petrou teaches wherein the contextual information comprises at least one of: a calendar information, a location information, an organizational proximity, or an access event information (see para. 0132, where Petrou discusses calendar database and location information).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Friedland and Zhai with Petrou to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Friedland and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Friedland and Zhai, while the 

Claim 10 is rejected as applied to claim 2 as pertaining to a corresponding non-transitory computer readable storage medium.

Regarding claim 11, Friedland and Zhai do not expressly teach wherein an image of the subset of the plurality of images that matches the facial image is removed from the subset of the plurality of images for a subsequent performance of the facial recognition on a subsequent facial image.  However, Petrou teaches wherein an image of the subset of the plurality of images that matches the facial image is removed from the subset of the plurality of images for a subsequent performance of the facial recognition on a subsequent facial image (see para. 0097, where Petrou discusses filtering facial images based on features). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Friedland and Zhai with Petrou to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Friedland and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to 

Regarding claim 12, Friedland and Zhai do not expressly teach wherein the performing comprises: instructions to access a database that stores dynamic contextual features for the respective vector for each facial image of a plurality of facial images in the gallery database; and instructions to update a contextual feature class of the contextual features classes that contain the dynamical contextual features in the respective vector for the each facial image of the plurality of facial images in the gallery database.
However, Petrou teaches wherein the performing comprises: instructions to access a database that stores dynamic contextual features for the respective vector for each facial image of a plurality of facial images in the gallery database (see para. 0025, where Petrou discusses facial image database); 
instructions to update a contextual feature class of the contextual features classes that contain the dynamical contextual features in the respective vector for the each facial image of the plurality of facial images in the gallery database (see para. 0166, 0182, 0188, where Petrou discusses updating dynamic features such as hair and location; see para. 0180, where Petrou discusses comparing facial image data to calculate similarity score).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Friedland and Zhai with Petrou to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Friedland and Zhai in this manner in order to improve facial image detection by extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Friedland and Zhai, while the teaching of Petrou continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting different facial features to have sufficient data to perform proper facial recognition.  The Friedland, Zhai, and Petrou systems perform image object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Friedland (US 2017/0083753) in view of Zhai et al. (US 2019/0095465) in view of Ming et al. (US 2016/0328601).

Regarding claim 14, Friedland and Zhai do not expressly disclose wherein the camera comprises a red, green, blue (RGB) camera.  However, Ming teaches wherein the camera comprises a red, green, blue (RGB) camera (see para. 0236, where Ming discusses a RGB camera).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Friedland and Zhai with Ming to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Friedland and Zhai in this manner in order to improve facial image detection using a color camera that captures images and extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Friedland and Zhai, while the teaching of Ming continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using a color camera to capture different facial features to have sufficient data to perform proper facial recognition.  The Friedland, Zhai, and Ming systems perform image object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
15 is rejected under 35 U.S.C. 103 as being unpatentable over Friedland (US 2017/0083753) in view of Zhai et al. (US 2019/0095465) in view of Polzin et al. (US 2010/0303289).

Regarding claim 15, Friedland and Zhai do not expressly teach further comprising: a second camera comprising a depth sensing camera to capture a whole body image, wherein the whole body image is analyzed by the processor to obtain body features and generate a body feature class in the vector.  However, Polzin teaches further comprising: a second camera comprising a depth sensing camera to capture a whole body image (see para. 0088, where Polzin discusses a depth camera); wherein the whole body image is analyzed by the processor to obtain body features and generate a body feature class in the vector (see figure 9, para. 0104, 0106, where Polzin discusses a detecting a human body).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Friedland and Zhai with Polzin to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform facial image detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Friedland and Zhai in this manner in order to improve facial image detection by capturing the entire body of a person and extracting static facial features and dynamic contextual features with different priorities to properly perform facial recognition.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Friedland and Zhai, while the teaching of Polzin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663